Exhibit 10.2

 

AMENDMENT #2 TO

AGREEMENT AMONG THE ATTORNEY GENERAL OF THE STATE OF NEW YORK, THE
SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK, THE ATTORNEY GENERAL OF
THE STATE OF CONNECTICUT, THE ILLINOIS ATTORNEY GENERAL, THE DIRECTOR OF THE
DIVISION OF INSURANCE, ILLINOIS DEPARTMENT OF FINANCIAL AND PROFESSIONAL
REGULATION, AND AON CORPORATION AND ITS SUBSIDIARIES AND AFFILIATES
(COLLECTIVELY “AON”) DATED MARCH 4, 2005 (hereinafter, the “Settlement
Agreement”)

 

WHEREAS, on July 20, 2005 the parties entered into Amendment #1 to the
Settlement Agreement to clarify its application to certain Aon businesses and
practices;

 

WHEREAS, the parties have agreed to further amend the Settlement Agreement to
clarify its application to certain other Aon businesses;

 

NOW THEREFORE, the parties agree that the Settlement Agreement shall be
clarified and amended as follows:

 

1.             The Settlement Agreement has not been applicable to and shall not
be applicable to the below-listed wholesale brokerage subsidiaries of Aon that
are subject to the Purchase Agreement dated September 22, 2005 among Aon and
certain of its affiliates and HMSC Holdings Corp. (the “Swett & Crawford
Subsidiaries”) so long as the purchase of such Subsidiaries is completed by end
of December 31, 2005. If the Swett & Crawford Subsidiaries remain as Aon
subsidiaries on January 1, 2006, the Settlement Agreement shall apply to the
Swett & Crawford subsidiaries as of that date. The Swett & Crawford Subsidiaries
are:

 

The Swett & Crawford Group, Inc.

Swett & Crawford

Swett & Crawford of Hawaii, Inc.

Swett & Crawford of Texas, Inc.

Swett & Crawford of Colorado, Inc.

Swett & Crawford Insurance Agency of Massachusetts, Inc.

Swett & Crawford of Arizona, Inc.

Swett & Crawford of Connecticut, Inc,

Swett & Crawford of Idaho, Inc,

Swett & Crawford of Maine, Inc.

Swett & Crawford of Nevada, Inc.

Swett & Crawford of Pennsylvania, Inc.

Swett & Crawford of Illinois, Inc.

Swett & Crawford of Ohio, Inc.

J.H. Blades & Co., Inc.

J.H. Blades & Co. (Agency) Inc.

Sherwood Insurance Services

Sherwood Insurance Services of Washington, Inc.

 

--------------------------------------------------------------------------------


 

 

WHEREFORE, the following signatures are affixed hereto on this   th day of
October, 2005.

 

 

ELIOT SPITZER

 

HOWARD MILLS

 

By:

 

By:

 

 

 

 

 

/s/

 

/s/ Andrey Samers, Deputy Superintendent and General Counsel

 

Attorney General of the

 

Superintendent of Insurance

 

State of New York

 

New York State Insurance Department

 

120 Broadway, 25th Floor

 

25 Beaver Street

 

New York, NY 10271

 

New York, NY 10004

 

 

 

 

 

 

 

 

 

RICHARD BLUMENTHAL

 

PEOPLE OF THE STATE OF ILLINOIS

 

 

 

 

/s/ Richard Blumenthal

 

/s/

 

Attorney General of the

 

by:

Lisa Madigan

 

State of Connecticut

 

 

Attorney General of the

 

55 Elm Street

 

 

State of Illinois

 

Hartford, CT 06171-0120

 

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF FINANCIAL AND
PROFESSIONAL REGULATION OF
THE STATE OF ILLLINOIS;

 

 

 

 

 

 

 

FERNANDO E. GRILLO, SECRETARY

 

 

 

 

 

 

 

DIVISION OF INSURANCE

 

AON CORPORATION

 

 

 

 

 

/s/ Michael T. McRaith

 

/s/ D. Cameron Findlay

 

Michael T. McRaith

 

by:

D. Cameron Findlay

 

Director

 

 

Executive Vice President and

 

 

 

 

  General Counsel

 

--------------------------------------------------------------------------------